Appellant was convicted of carrying a pistol, his punishment being assessed at a fine of $125.
The transcript is somewhat peculiar. It recites on the 5th of October, 1916, the grand jury returned the indictment. On the 9th of March, 1917, there was a judgment entered assessing a fine of $125; and there is a judgment on March 10th overruling the motion for new trial, and entering notice of appeal, and granting twenty days after adjournment of court in which to make up and file statement of facts and bills of exception. This is all of it. There is no caption to the transcript; it does not show what court tried the case, or when it opened and adjourned. The indictment is not in the record. The statement of facts and bills of exception are not included, if any were filed. Without the indictment being in the transcript, there is no basis for the prosecution. Where an indictment is relied upon as a basis of the prosecution or charge upon which the party is tried, it must be sent up in the record. Under our law, constitutional, statutory and decisions, it is necessary and prerequisite to a prosecution and conviction of a citizen of this State that he either have a complaint and information, if in the County Court, filed against him, or if in the District Court by an act of the grand jury an indictment. Without these necessary papers the State has preferred no charge against appellant, and there is no basis for the prosecution.
The judgment will be reversed and the prosecution ordered dismissed.
Reversed and dismissed.
                          ON REHEARING.                         June 13, 1917.